 In the Matter of PARAMOUNTBROADCASTINGCORPORATIONandAMERICAN COMMUNICATIONSAssocrATioN'Case No. C-1013.-Decided June 3, 1939Radio Broadcasting Industry-Settlement:stipulation providing for compli-ance withth>eAct,back pay in specified amount to one person-Order:entered on stipulation.Mr. Albert OrnsteinandMr. Alvin J. Rockwell,for the Board.Rubinton & Coleman,byMr. Lester M. Rosenbloom, Mr. Morti-mer H. Coleman,andMr. Louis Malin,all of Brooklyn, N. Y., forthe respondent.Boudin, Cohn d Glickstein,byMr. Victor Rabinowitz,of NewYork City, for the Association.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUponcharges and amended chargesdulyfiled by theAmericanRadio Telegraphists Association,now known as American Com-munications Association,herein called the Association,the NationalLabor Relations Board, herein called the Board,by theRegionalDirectorfor the SecondRegion(New York City),issued its com-plaintdated July29, 1938, and on September 2, 1938, issued itsamended complaint,against Paramount Broadcasting Corporation,Brooklyn,New York, herein calledthe respondent,allegingthat therespondent had engaged in and was engaging in unfair labor prac-tices afFecting commerce within the meaning of Section 8 (1) and(3) and Section 2(6) and(7) of theNational Labor RelationsAct, 49 Stat.449, herein called theAct.Acopy of the complaintand of the amended complaint and notices of hearing thereon wereduly served upon the respondent and the Association.1The American Communications Association was formerly known as the American RadioTelegraphists Association.The change in name was effected on April 1,1938, subsequentto the filing of the original charge in this proceeding.At the hearing permission wasgranted to amend the charge and the complaint to correct the designation,without objec-tion by counsel for the respondent.13 N. L.R. B., No. 859 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 31, 1938, the respondent filed its answer to the com-plaint, and on September 7, 1938, its answer to the amended com-plaint, in which it admitted the allegations concerning the natureand scope of its business, but denied the allegations of unfair laborpractices.Concerning the unfair labor practices, the amended complaintalleged, in substance, that the respondent terminated the employ-ment of and refused to reinstate one Charles E. Hurlburt, an em-ployee, because he joined and assisted the Association and engaged inother activities for the purposes of collective bargaining and othermutual aid and protection; that respondent kept under surveillancethe meetings and meeting places of the Association; and that therespondent, by the afore-mentioned activities, and by urging, per-suading, and warning its employees to refrain from becoming orremaining members of the Association and by threatening its em-ployees with discharge and other reprisals for joining or remainingmembers of the Association, and by other acts, interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held on September 8 and 9, 1938,at Brooklyn, New York, before Charles W. Whittemore, the TrialExaminer duly designated by the Board.The respondent, the Asso-ciation, and the Board, participated in the hearing and were repre-sented by counsel.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.On October 28, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had committed unfairlabor practices affecting commerce within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the Act as alleged in thecomplaint.The Trial Examiner recommended that the respondentcease and desist from its unfair labor practices, offer reinstatementwith back Vnay to Charles E. Hurlburt, the employee found to havebeen unlawfully discharged, and post notices of its intention tocomply with the Act.On November 10, 1938, the respondent filed its exceptions to theIntermediate Report and a request to present oral argument beforethe Board upon the issues raised by its exceptions.On November 17,1938, the Association filed its exceptions to the Intermediate Report.On May 10, 1939, the respondent, the Association, and counsel forthe Board entered into a stipulation in settlement of the case.Thisstipulation provides as follows :Charges in the above-entitled matter having been duly madeby the American Radio Telegraphists' Association, now known PARAMOUNT BROADCASTING CORPORATION61as American Communications Association, hereinafter referred toas the "Association", a complaint having been issued by the Na-tionalLabor Relations Board, hereinafter referred to as the"Board" (by Elinore M. Herrick, its Regional Director for theSecond Region), against Paramount Broadcasting Corporation,the respondent herein, hereinafter referred to as "Paramount", ahearing before a Trial Examiner having been duly held and anIntermediate Report of the said Trial Examiner having there-after been served on the parties, and it being the intention of theparties hereto to dispose of the issues outstanding,IT ISHEREBYSTIPULATED AND AGREED by and between Paramount,the Association and Alvin J. Rockwell, attorney of the Board,solely for the purpose of disposing of this matter and for noother purpose, as follows :1.Paramount is now and has been since June 17, 1929 a cor-poration organized and existing under the laws of the State ofNew York.2.The Association is a labor organization within the meaningof Section 2 (5) of the National Labor Relations Act, herein-after referred to as the "Act".3.Paramount owns and operates Station WVFW, which islicensed by the Federal Communications Commission and whichoperates with 500 watts power on a frequency of 1400 kilocycles.Paramount is engaged in the business of the sale of time for theuse of the broadcasting facilities of said Station WVFW, suchtime being purchased for the purpose of advertisements, news,other forms of intelligence and music.The principal coverageof StationWVFW is the area covering New York City andBrooklyn but its broadcastsare alsoheard in the States of Con-necticut and New Jersey.Paramount operates on a schedule ofapproximately thirty-six hours per week.4.On the basis of the foregoing stipulated facts, the testimonyand other evidence introduced at the said hearing before theTrial Examiner and the findings of fact made by the Trial Ex-aminer in his Intermediate Report, Paramount is engaged incommerce within the meaning of Section 2 (6) and (7) of theAct and the Board has jurisdiction in this proceeding.5.Upon the basis of the testimony and other evidence intro-duced at the hearing, and the findings of fact made by the TrialExaminer and his Intermediate Report, an Order in the follow-ing form shall be entered by the Board, and, upon applicationby the Board in its discretion, may be affirmed and enforced bythe United States Circuit Court of Appeals for the Second Cir-cuit, Paramount and the Association hereby waiving the makingof findings of fact and conclusions of law by the Board and any 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther notice of the issuance of the Order by the Board or theapplication of the Board to the Court as aforesaid :Paramount Broadcasting Corporation, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining orother mutual aid or protection, as granted in Section 7 of theNational Labor Relations Act;(b)Discouraging membership in the American Communica-tionsAssociation, or any other labor organization of its em-ployees, by discriminating in regard to hire or tenure of employ-ment or any term or condition of employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Make whole Charles E. Hurlburt for any loss of pay hemay have suffered by reason of his discharge by respondent onFebruary 17, 1938 by payment to him of a sum of money equalto that which he would have earned as wages or salary duringthe period from the date of his discharge to May 9, 1939, lessany amounts he may have earned during such period;(b)Post immediately in a conspicuous place in the controlroom of its broadcasting station, and maintain for a period of atleast thirty (30) consecutive days, a notice to its employees stat-ing that the respondent will cease and desist in the manneraforesaid;(c)File with the Regional Director for the Second Regionwithin ten (10) days from the date of this Order a report inwriting setting forth in detail the manner in which it has com-plied with the foregoing requirements.This Stipulation is made subject to the approval of the Boardand shall be immediately effective upon the granting of such ap-proval by the Boarci.Also on May 10, 1939, the respondent, the Association, and counselfor the Board entered into a supplemental stipulation in regard tothe amount and method of payment of the back pay due Charles E.Hurlburt and previously agreed to.This stipulation provides asfollows :The parties hereto having entered into a Stipulation providingfor the disposition of this proceeding, under which the NationalLabor Relations Board, hereinafter referred to as the "Board", PARAMOUNTBROADCASTING CORPORATION63shall enter an Order against Paramount Broadcasting Corpora-tion, hereinafter referred to as "Paramount", requiring Para-mount to "make whole Charles E. Hurlburt for any loss of payhe may have suffered by reason of his discharge by respondenton February 17, 1938, by payment to him of a sum of moneyequal to that which he would have earned as wages or salaryduring the period from the date of his discharge to May 9, 1939,less any amounts he may have earned during such period",IT IS HEREBY STIPULATED AND AGREEDby and between Para-mount, the American Radio Telegraphists' Association (Iiowknown as American Communications Association), hereinafterreferred to as the "Association", and Alvin J. Rockwell, attorneyof the Board, as follows :1.The total amount payable to Charles E. Hurlburt under theterms of the Order to be entered by the Board is Seven HundredFifty Dollars ($750.00).2.Two Hundred Fifty Dollars ($250.00) of the said SevenHundred Fifty Dollars ($750.00) shall be paid by Paramountto the said Hurlburt upon receipt of notice by Paramount thatthe Board has approved of the Stipulation entered into by theparties providing for the said Order of the Board and has alsoapproved of the present Stipulation.A second instalment ofOne Hundred Dollars ($100.00) shall be paid by Paramount tosaidHurlburt on June 9, 1939; a third instalment of OneHundred Dollars ($100.00) shall be paid by Paramount to saidHurlburt on July 10, 1939.3.The balance of Three Hundred Dollars ($300.00) shall bepaid by Paramount to said Hurlburt in accordance with theterms of an agreement entered into between Paramount, theAssociation and said Hurlburt, a copy of which agreement hasbeen furnished to the Board. It is understood that for the pay-ment of said balance of Three Hundred Dollars ($300.00) theAssociation and said Hurlburt shall rely exclusively upon theterms of this agreement and that the execution of this agreement,insofar as the Board is concerned, is accepted by the Board assatisfaction by Paramount of its obligation with respect to theremaining balance of Three Hundred Dollars ($300.00).4.This Stipulation is subject to the approval of the Boardand shall be immediately effective upon the granting of suchapproval by the Board. It is understood by the parties that theBoard must either approve or reject both this Stipulation andthe Stipulation entered into by the same parties providing forthe issuance of an Order by the Board against Paramount, andthat the Board may not approve the latter Stipulation unlessat the same time it approves the present Stipulation. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDA memorandum of the agreement referred to between the respond-ent, the Association, and Charles E. Hurlburt, provides as follows :Memorandum of agreement between Paramount BroadcastingCorporation, American Communications Association and CharlesE. Hurlburt :Paramount hereby employs Charles E. Hurlburt as salesmanto sell $300.00 (Three Hundred Dollars) worth of time at cardrates, Paramount to pay Hurlburt a commission of 15 per centas monies are actually received.Approval as to time, advertiserand form shall remain with Paramount and no contract shall bebinding until approved by Paramount.Since' Paramount now is indebted to Hurlburt in the sum of$300.00, it agrees to turn over to Hurlburt the amount of $300.00as received by Paramount from customers secured by Hurlburt.As noted above, both the stipulation and the supplemental stipula-tion were made subject to the approval of the Board. The Boardhaving duly considered the matter, it is hereby ordered that bothstipulations be, and they hereby are, approved and made a part ofthe record in this proceeding.Upon the above stipulations and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT'Paramount Broadcasting Corporation, a New York corporation,owns and operates Radio Broadcasting Station WVFW, located inBrooklyn, New York. The respondent is engaged in the business ofselling time for the use of the broadcasting facilities of StationWVFW. The time so purchased is used to broadcast advertisements,news, music, and other forms of intelligence.StationWVFW oper-ates under a license granted by the Federal Communications Commis-sion with 500 watts power on a frequency of 1400 kilocycles.Theprincipal coverage of said Station WVFW is the metropolitan area ofNew York City, including Brooklyn, but its broadcasts are also heardinStationWVFW operates on aschedule of approximately 36 hours per week.The respondentadmits that it is engaged in interstate commerce."We find that the above-described operations constitute a continu-ous flow of traffic, communication, and commerce among the severalStates.2 The findings in this section are based on stipulated facts.s Board Exhibit No. 2. PARAMOUNTBROADCASTING CORPORATION65ORDERUpon the basis of the above findings of fact, stipulations, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Board here-by orders that Paramount Broadcasting Corporation, Brooklyn, NewYork, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as granted in Section 7 of the National Labor Rela-tions Act;(b)Discouraging membership in the American CommunicationsAssociation, or any other labor organization of its employees, by dis-criminating in regard to hire or tenure of employment or any term orcondition of employment.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole Charles E. Hurlburt for any loss of pay he mayhave suffered by reason of his discharge by respondent on February17, 1938, by payment to him of a sum equal to that which he wouldhave earned as wages or salary during the period from the date ofhis discharge to May 9, 1939, less any amounts he may have earnedduring said period;(b)Post immediately in a conspicuous place in the control roomof its broadcasting station, and maintain for a period of at least thirty(30) consecutive days, a notice to its employees stating that the re-spondent will cease and desist in the manner aforesaid;(c)File with the Regional Director for the Second Region withinten (10) days from the date of this Order a report in writing settingforth in detail the manner in which it has complied with the fore-going requirements.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.